Citation Nr: 0508575	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-04 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating of total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and RA


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 1999, a 
transcript of which is of record.  Further, the record 
reflects that the veteran had requested a Board hearing in 
conjunction with this appeal, but that he withdrew this 
request in January 2005.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran is service-connected for post-operative 
gastric resection with vagotomy, evaluated as 60 percent 
disabling; post-traumatic stress disorder (PTSD), evaluated 
as 30 percent disabling; as well as history of a right hand 
wound and history of sinus tachycardia, both of which are 
evaluated as noncompensable (zero percent disabling).  His 
overall combined disability rating is 70 percent.

3.  The record reflects that the veteran has multiple 
nonservice-connected disabilities which result in significant 
occupational impairment, including blindness, status post 
acute myocardial infarction, arteriosclerotic heart disease 
with positive stress test, hypertension, status post 
colectomy for sigmoid colon cancer, and status post left 
nephrectomy for kidney cancer.

4.  The record does not reflect that the veteran is unable to 
obtain or maintain substantially gainful employment due 
solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The record reflects that the RO sent correspondence to the 
veteran in May 2004 which specifically noted the issue on 
appeal, informed the veteran of what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision, the February 
1999 Statement of the Case (SOC), as well as Supplemental 
Statements of the Case (SSOCs) promulgated in January 2000 
and May 2004, which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the May 2004 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, and post-service medical 
records and examination reports.  The veteran and his 
representative have had the opportunity to present evidence 
and argument in support of his claim, to include at the 
September 1999 RO hearing.  It does not appear that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested by the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran is service-connected for post-
operative gastric resection with vagotomy, evaluated as 60 
percent disabling; PTSD, evaluated as 30 percent disabling; 
as well as history of a right hand wound and history of sinus 
tachycardia, both of which are evaluated as noncompensable.  
His overall combined disability rating is 70 percent.

In his statements and hearing testimony, the veteran has 
contended that that he is entitled to a TDIU rating.  As part 
of his October 1997 VA Form 21-8940 (Application for 
Increased Compensation Based on Unemployability) he indicated 
that his service-connected stomach injury and PTSD prevented 
him from securing or following any substantially gainful 
occupation.  However, he also reported that he could not give 
any specific injury that stopped him from being employable.  
He believed that it was a combination of his service-
connected disabilities, as well as his nonservice-connected 
disabilities.  For example, he noted that he had been 
receiving treatment for cancer, bad knees, and stomach 
disorders.  Moreover, he asserted that all of these 
conditions combined to prevent him from working.  He also 
reported that he still had problems from having his kidney 
removed.

The veteran also reported on his VA Form 21-8940 that he had 
a 7th grade education, and that he last worked full-time in 
June 1981 as a Patrol Judge at a horse track.  In addition, 
he indicated that he had worked in this occupation from 1966 
to 1981, and that he worked 50 hours per week.  However, he 
also indicated that he had not left this job because of 
disability, and that he did not receive nor did he expect to 
receive disability retirement benefits nor workers' 
compensation benefits.

At his September 1999 hearing, the veteran asserted that he 
had been unemployable since his discharge from service.  
Regarding his job as a horse track patrol judge, he testified 
that it had only been a part-time position; that he would 
only work a few months out of the year, and when he worked it 
was only a few days per week.  He also indicated that his 
stomach problems caused occupational impairment in that he 
had trouble eating, and that he would go for days without 
having to use the toilet, then had to go a lot.  In addition, 
he indicated that he could not stay in any one position for a 
prolonged period of time because he would not be able to move 
his legs, and that he had arthritis.  Further, he indicated 
he had intrusive thoughts about his war experiences.  RA 
testified that he had witnessed the veteran's stomach 
problems.  For example, they would be in a meeting and the 
veteran would have to run out of the room, and that had heard 
the veteran say that he does not eat when he had places to go 
because he could not always make it where he had to go.  The 
veteran testified that he did not receive Social Security 
disability benefits.  Moreover, he indicated that he 
continued to have problems because of his cancer.

A March 1998 statement from the veteran's former employer 
confirmed that he last worked in June 1981, that his title 
was Patrol Judge, and that he retired in July 1981.  However, 
the former employer did not indicate the veteran had retired 
due to disability.

The evidence obtained in conjunction with the veteran's claim 
includes various medical records which cover a period from 
1975 to 1999.  Among other things, these records reflect 
treatment and evaluation of the veteran's service-connected 
residuals of gastric resection with vagotomy (hereinafter, 
"stomach disorder") and PTSD.  These records also reflect 
treatment for multiple nonservice-connected disabilities, 
including nasal polyps, blindness, hypertension, cancer, and 
a torn meniscus of the left knee which required surgery in 
1997.

In July 1997, the veteran underwent both a VA heart 
examination and a PTSD examination.

At the heart examination, it was noted that the veteran had a 
myocardial infarction some time in the last 15 years, that he 
was known to have coronary artery disease, and that he had a 
positive stress test at a VA hospital several years ago.  
Further, he was known to have paroxysmal atrial fibrillation 
as well as PVC's on his EKG.  Diagnoses following examination 
were status post acute myocardial infarction; 
arteriosclerotic heart disease with a positive stress test; 
and high blood pressure, not controlled.

At the PTSD examination, the veteran was found to be fully 
oriented and his recent memory seemed intact.  He reported 
that he attended school only to the eighth grade, and quit in 
order to take a job.  It was noted that he had had cancer of 
the colon, the kidney, and the bladder, as well as the fact 
that he had had many surgeries to deal with this condition.  
Following service, he returned to work in a paper mill, but 
suffered stomach problems off and on with a fair amount of 
bleeding at times.  He worked in the paper mill for 10 years, 
and when he left that job he became a "paddock judge" at 
state racetracks.  Regarding this position, he reported that 
it was a state job that he held for 17 years, and he retired 
from that position in 1981 when he had to have a kidney 
removed.  He had not worked since that time.  Further, he 
indicated that he felt his military experience prevented him 
from doing his job.  He also reported that he currently tired 
easily, and did not seem to be able to get enough rest.  
Diagnosis following examination was PTSD.  The examiner 
assigned a global assessment of functioning (GAF) of 58.  It 
is noted that GAF scores of 51 to 60 reflect moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130); see also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  His general 
medical problems were identified as cancer.  With respect to 
psychosocial and environmental problems, the examiner stated 
that the veteran suffered from the effects of his physical 
problems. 

In June 1998, the veteran underwent both a VA general medical 
examination and a mental disorders examination.

At the general medical examination, it was stated that the 
veteran's past medical history was significant for a duodenal 
ulcer which led to a gastrectomy and formation of an ileal 
pouch for that particular function that was lost.  He also 
had a transitional cell carcinoma in 1982 which led to a left 
nephrectomy with no recurrence at this point.  Additionally, 
he had colon cancer that was discovered in 1994 that lead to 
a colectomy.  Further, he had had operations for hernia 
repair and pilonidal cyst.  More recently, during the past 3 
to 4 years, he had developed macular degeneration, at first 
in the left eye now in the right eye, causing a loss of 
central vision.  Cataracts had been removed one year earlier 
from the left eye without significant improvement in his 
vision.  He had also had hypertension for several years, 
currently medically managed.  Regarding the veteran's 
occupational history, he reported that he had worked for 9 
years in a paper mill, and then worked as a steward at the 
racetrack from which he retired in 1982 due to disability.

On examination, the veteran was found to be pleasant, but 
limited somewhat in his movement by his visual impairment.  
He was also found to be somewhat obese, weighing 225 pounds.  
He had normal hair distribution, and no facial asymmetry.  
Extraocular movements were full.  Tympanic membranes were 
found to be intact.  Nasal mucosa was normal.  Dentures were 
full, and he had a normal papillated tongue.  His neck was 
found to be supple.  No adenopathy, thyromegaly, or bruits 
were noted.  His chest was found to be clear to auscultation, 
and the heart was normal in size and sounds.  No murmurs or 
gallops were noted.  Examination of the abdomen revealed a 
midline scar from the xiphoid to the symphysis pubis, making 
a circumnavigation to the left of the naval.  There was also 
a scar running around the flank on the left secondary to 
gastrectomy, colectomy and nephrectomy respectively.  
Further, there was some slight tenderness in the left lower 
quadrant.  

No masses or organomegaly were noted.  Rectal exam revealed a 
slightly lax sphincter.  Still, the prostatic area was found 
to be smooth, nontender, and normal in consistency.  It was 
noted that there was no stool to test for occult blood, and 
that the veteran had suffered from a dumping syndrome since 
his gastrectomy and at times would leak during periods of 
urgency.  His genitalia were found to be those of a normal 
uncircumcised male.  Range of motion of the extremities were 
normal.  However, there was pitting edema of the ankles, left 
more significant than the right.  Pedal pulses were present.  
Deep tendon reflexes were normal.  Babinski's were negative.  
Cranial nerves II to XII were found to be normal.  Moreover, 
gait and station were found to be normal.

Impressions following examination of the veteran was status-
post gastrectomy for duodenal ulcers with dumping syndrome; 
status-post colectomy for cancer of the colon; status-post 
nephrectomy for cancer of the kidneys; hypertension, with 
moderate control on medication, blood pressure 185/96; 
status-post inguinal hernia repair; and status-post pilonidal 
cyst excision.

At the VA mental disorders examination, it was noted, in 
part, that the veteran became very emotional and weepy when 
talking about his combat experiences while on active duty.  
He also reported that he did not like to talk about the war, 
and it was noted that at times he was very vague but was 
talking about it.  For example, over and over he talked about 
people who were badly hurt that he had to help.  It was noted 
that at times he wept copiously as he did this, all the while 
he kept saying that he could not really talk about these 
things.  In addition, he described nightmares.  With respect 
to his educational and occupational history, he reported that 
he left school after the eighth grade because he wanted to 
work.  However, he did not do much work until he reached the 
age of 18, at which time he got a job in a cheese plant and 
worked for 5 years until he went into the service at age 23.  
After service, he worked in a paper company for 10 years and 
left because he needed surgery for a pilonidal cyst.  
Thereafter, he went to work for some of the local racetracks.  
At first he was a valet for 6 years, then became a steward 
for 17 years, retiring around the age of 62.

On examination, it was noted that the veteran wore black 
pants, a soiled white shirt, and glasses.  Further, it was 
noted that he was weepy off and on all through the interview.  
However, he was relevant in response to direct questions, and 
his affect was generally appropriate.  Additionally, it was 
noted that he could recall 3 objects after 20 minutes, and 
was fully oriented.

Based on the foregoing, the examiner diagnosed PTSD.  The 
examiner also assigned a GAF score of 55.  Further, the 
examiner identified the veteran's general medical conditions 
as glaucoma, as well as surgery for colon, kidney, and 
bladder cancer.  Psychosocial and environmental problems were 
isolated, alone.

The outpatient treatment records on file dated in 1998 and 
1999 primarily show treatment for the veteran's eye problems, 
and noted that he was legally blind.



Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  In other words, the 
Board must determine if there are circumstances apart from 
the veteran's nonservice-connected disabilities and his 
advanced age, that places him in a different position than 
other veterans with a 70 percent combined disability rating.  
Van Hoose, 4 Vet. App. at 363.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Analysis.  In the instant case, upon review of all of the 
evidence of record, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a TDIU rating.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Initially, the Board acknowledges that the veteran satisfies 
the schedular requirements for consideration of a TDIU rating 
in that he has one service-connected disability evaluated as 
60 percent disabling, specifically his service-connected 
stomach disorder.  Further, his overall combined disability 
rating is 70 percent.  38 C.F.R. §§ 3.340, 4.16(a).  
Therefore, the Board must now determine whether his service-
connected disabilities preclude him from obtaining and/or 
maintaining substantially gainful employment.

In evaluating the veteran's claim, the Board notes that the 
Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose, supra.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The record does not reflect, nor does the veteran contend, 
that his service-connected history of a right hand wound nor 
the service-connected history of sinus tachycardia has 
rendered him unemployable.  Further, both of these 
disabilities are evaluated as zero percent disabling.

The Board does not dispute that the veteran's service-
connected stomach disorder causes significant impairment, as 
it is evaluated as 60 percent disabling pursuant to 38 C.F.R. 
§ 4.114 Diagnostic Code 7308.  Under this Code, a 60 percent 
rating is assigned for severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  The Board notes, however, that 
there is no indication at this time that the veteran has 
weight loss with malnutrition and anemia, as he was shown to 
be obese on the June 1998 VA examination.  Further, the VA 
psychiatric evaluations of his PTSD in July 1997 and June 
1998 indicate that this disability results in occupational 
impairment as well.  However, the record does not indicate 
that these disabilities in and of themselves preclude the 
veteran from obtaining and/or maintaining substantially 
gainful employment.  For example, the GAF scores assigned for 
the veteran's PTSD at the July 1997 and June 1998 
examinations indicate no more than moderate occupational 
impairment.

The Board further finds that the veteran's nonservice-
connected disabilities have a significant impact on his 
ability to obtain and/or maintain substantially gainful 
employment.  For example, the veteran himself stated as part 
of his October 1997 VA Form 21-8940 that it was a combination 
of his service-connected and nonservice-connected 
disabilities which prevented him from working, and 
specifically noted his nonservice-connected knees, cancers, 
and having his kidney removed.  In addition, he testified 
about problems from nonservice-connected arthritis, cancer, 
and his kidney removal at the September 1999 hearing.  This 
finding is also supported by the fact that the July 1997 VA 
PTSD examination identified his general medical conditions as 
cancer, and that his psychosocial and environmental problems 
was that he suffered from the effects of his physical 
problems.  Similarly, the June 1998 VA mental disorders 
examination identified his identified the veteran's general 
medical conditions as glaucoma, as well as surgery for colon, 
kidney, and bladder cancer.  Moreover, the most recent 
outpatient treatment records primarily concern the veteran's 
nonservice-connected blindness, rather than his service-
connected disabilities.

The Board notes that the veteran testified at the September 
1999 hearing that his last occupation as a Track Judge was 
only part-time employment, but he had previously indicated on 
his October 1997 VA Form 21-8940 that it was a full-time 
occupation, in that he worked 50 hours per week.  Further, he 
indicated on the October 1997 VA Form 21-8940 that he did not 
retire due to disability, as did the March 1998 statement 
from his former employer.  Although he subsequently indicated 
at the July 1997 VA PTSD examination and the June 1998 VA 
mental disorders examination that he retired due to 
disability, he reported at the July 1997 examination that the 
specific disability was the removal of his kidney.  The 
record confirms that he had surgery to remove his left kidney 
a little over a year following his retirement from the 
racetrack.  Nothing in the record supports a finding that 
this procedure was due to a service-connected disability.  
Moreover, the evidence reveals that the veteran has been in 
receipt of a 60 percent disability rating since 1978, and 
continued to work full time until he retired at the age of 62 
in 1981.

In light of the foregoing, the Board finds that the 
preponderance of the competent medical evidence fails to show 
that the veteran's service-connected disabilities alone 
preclude him from obtaining and/or maintaining substantially 
gainful employment consistent with his education and past 
work experience.  Rather, the evidence reveals that his 
nonservice-connected disabilities have a significant impact 
on his ability to obtain and/or maintain substantially 
gainful employment.  Therefore, the preponderance of the 
evidence is against the claim and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




	(continued on next page)





ORDER

Entitlement to a TDIU rating is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


